Citation Nr: 0815203	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-14 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement for service connection for a low back disorder, 
claimed as lumbosacral strain.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to October 
1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  Pre-service private medical evidence clearly and 
unmistakably reflects treatment for low back symptomatology 
with a diagnosis of recurring sacroiliac myositis.

2.  Lumbosacral pathology was noted on the service entrance 
examination and pre-existed service.

3.  The veteran's low back disorder did not permanently 
increase in severity during his brief period of active duty 
service.


CONCLUSION OF LAW

The veteran's pre-existing low back disorder, claimed as a 
lumbosacral strain, was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1113, 1137, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Where a veteran served during a period of war or during 
peacetime service after December 31, 1946, he is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1137.  

A pre-existing injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progression of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, the 
increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 
"temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened."  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In the present case, the veteran is claiming service 
connection for his low back disorder.  However, as will be 
discussed below, the evidence of record indicates that his 
low back disorder was not aggravated in service.

After review of all the evidence of record, the Board finds 
that the veteran's lumbosacral pathology was noted on the 
service entrance examination and pre-existed service.  
Specifically, in July 1969, prior to entrance into service, 
he underwent a pre-induction examination, which "noted" his 
low back disorder as a slight loss of motion of the 
lumbosacral spine.  The examiner reflected that his back 
injury occurred the previous year and that he experienced 
reoccurring back pain.  Since his back disorder was "noted" 
on the July 1969 entrance examination, he is not entitled to 
the presumption of sound condition.  38 U.S.C.A. §§ 1111, 
1137.   

Moreover, additional evidence of record supports the 
conclusion that the veteran's low back pathology pre-existed 
service.  For instance, the pre-existence of a low back 
disorder is corroborated by statements made by the veteran's 
former employer (noting the existence of back problems prior 
to service), his private chiropractor (dating pre-service 
treatment for the back disorder to as early as September 
1968), and his mother (indicating that her son experienced 
continual back pain for three years prior to her 1970 
letter).  

Notably, the veteran's statements throughout the claims file 
consistently verify that his back disorder pre-existed 
service.  Because the condition was shown by medical evidence 
to exist prior to service and was noted on the July 1969 pre-
induction exam, the Board finds that the presumption of 
soundness does not attach and that the evidence of record 
indicates that his low back disorder did, in fact, exist 
prior to service.

The Board further finds that the veteran's low back 
disability did not permanently increase in severity during 
active duty service.  Before service, he sought various 
private chiropractic and medical treatments for his back 
pain, and his pre-induction examination noted that he 
occasionally wore a back brace for work.  This information is 
corroborated by his previous employer, who reported that 
before service the veteran could not perform any duties 
involving even moderately strenuous work as a result of back 
problems.  

Furthermore, Dr. J.H., a chiropractor, stated that he treated 
the veteran for a lumbosacral condition as early as September 
1968 and indicated that heavy physical activity would bring 
on "acute episodes" of the condition.  Additionally, Dr. 
P.S. indicated that the veteran complained of lumbosacral 
pain in August 1969, and another private physician, I.M., 
M.D., stated that he reported "pain in his back" in 
December 1969, after he claimed that his previous eight 
visits to a chiropractor did not seem to help.  

In this case, the evidence indicates that essentially these 
symptoms continued throughout the veteran's active service.  
Of note, his mother wrote a letter in 1970 while he was in 
service, stating that he "hasn't had relief from the pain" 
since his original injury approximately three years prior.  
The evidence indicates that he persisted to seek treatment 
throughout active service regarding his low back disorder and 
reoccurring back pain.  

In-service treatment records indicate that the veteran made 
numerous reports of continual back pain.   Also, in June 
1970, R.J., M.D., a private physician, stated that the 
veteran's "variably severe" back pain, which began prior to 
service, continued throughout his active duty. 

Upon review of the evidence, it appears the veteran 
experienced the same symptom, reoccurring pain in his back, 
before and during service.  Medical evidence obtained before 
and during service also indicated that acute episodes were 
brought on by physical activity.  

The Board notes that one private physician, L.F., M.D., wrote 
a June 1970 letter that the veteran's back pain "became more 
severe" during his period of active service and noting that 
his back pain increased in proportion to the stress of his 
situation.  While Dr. L.F.'s statement evidences an 
exacerbation of symptoms during service, there is no evidence 
to suggest that veteran's underlying low back disorder became 
permanently worse during his period of active service.  

Moreover, post-service VA records also indicate that the 
veteran continued to report the same symptoms and to seek 
treatment for his low back disorder no more frequently after 
service than before service.  The Veterans Claims Court has 
held that evidence of the veteran being asymptomatic on entry 
into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation.  Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Further, if the disorder became worse during service and then 
improved due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).

In this case, the evidence indicates that the pre-existing 
injury did not permanently increase in severity during 
service.  Given the similarity of symptoms both before and 
during service, the evidence indicates that the veteran's low 
back disorder was no more disabling after service than it was 
at the time the veteran entered service.  For these reasons, 
it is reasonable to conclude that there was no in-service 
aggravation of the underlying disability.  

In reaching this conclusion, the Board has considered the 
veteran's recent statements that his pre-existing low back 
disorder was aggravated by active duty.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

Therefore, while the veteran is competent to testify as to 
his symptoms of his low back disorder, such as pain, he is 
not competent to offer an opinion as to whether the 
underlying disorder permanently increased in severity during 
active service.  

After weighing the recent statements of the veteran against 
the remaining evidence of record in this case, the Board 
finds that the pre-existing low back condition was not 
aggravated in service.  In rendering this decision, the Board 
relies on the fact that the veteran experienced the same 
symptoms before and during service and the absence of 
competent evidence suggesting that the underlying condition 
permanently increased in severity during active service.  

The Board finds that the evidence of record indicates that 
the veteran's back disorder was no more disabling after 
service than it was at the time the veteran entered service.  
Therefore, the claim for service connection based on 
aggravation is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit to VA lay statements from persons 
known to the veteran, service medical records and statements, 
medical evidence, pharmacy and insurance records, and any 
treatment records pertinent to his claim. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim for service connection for a low 
back disorder, the Board finds that a remand for a VA 
examination is not in order.  In this case, the RO has 
received service records, VA outpatient treatment records, 
lay statements, and the veteran's private treatment records.  
There is no medical evidence suggesting that his pre-existing 
back disorder was aggravated in service.  

Further, his statements, before and many years after service 
separation, as to continuity of symptomatology also suggest 
that the injury was not aggravated in service.  Therefore, 
the Board finds that the medical evidence of record is 
sufficient to make a decision on the claim and that a remand 
for a VA examination is not warranted.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder, claimed as 
lumbosacral strain, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


